DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on March 30, 2021 has been acknowledged. 
Claims 1 – 4 have been amended. 
Claim 6 is newly presented. 
Currently, claims 1 – 6 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 5 – 6 are rejected u under 35 U.S.C. 103 as being unpatentable over Uryu et al. (Hereinafter Uryu) (US 2017/0297612) in view of Nagase (US 8169168).

As per claim 1, Uryu discloses a steering control device that controls a motor depending on a steering state, the motor being a source of a driving force applied to a steering mechanism of a vehicle (See at least abstract), the steering control device comprising: 
a conversion circuit that converts direct current power supplied from a direct current power supply mounted in the vehicle to alternating current power supplied to the motor (See at least figure 4, abstract and paragraph 9 and 10; via inverter which switch DC voltage to AC three phase voltages); 
Uryu does not explicitly teaches elements of:
a pre-drive circuit that, upon being initialized, becomes operable to generate a drive signal that drives the conversion circuit, the pre-drive circuit including:
a voltage monitoring circuit configured to detect a drop in a volage of the direct current power supply; and 
a control circuit that, after initializing the pre-drive circuit, generates a command signal for the pre-drive circuit depending on the steering state, wherein 
when the drop in the voltage of the direct current power supply is detected by the voltage monitoring circuit, the drive circuit transmits an abnormal-condition detection signal to the 
when the abnormal-condition detection signal is received, the control circuit re-initializes the drive circuit.
Nagase teaches element of:
a pre-drive circuit that, upon being initialized, becomes operable to generate a drive signal that drives the conversion circuit (See at least figure 1), the pre-drive circuit including:
a voltage monitoring circuit configured to detect a drop in a voltage of the direct current power supply (See at least column 4 line 21 – 29; via voltage detector which is connected to control circuit); and 
a control circuit that, after initializing the pre-drive circuit, generates a command signal for the pre-drive circuit depending on the steering state (See at least column 4 line 30 – 39; via based on a steering torque signal sent from the torque sensor 22, a vehicle speed signal sent from the vehicle speed sensor 23 and a rotor angular-position signal sent from the angle sensor 24, the control circuit 21 operates the motor driving circuit 5 via the gate drive circuit 11, thereby driving the motor 4 to generate a proper steering assist force), wherein 
when the drop in the voltage of the direct current power supply is detected by the voltage monitoring circuit, the drive circuit transmits an abnormal-condition detection signal to the control circuit and stops generating the drive signal by resetting a state of the drive circuit to an initial state where the drive circuit is not initialized yet (See at least column 4 line 40 – 55; via when the MOS-FET 18 is on, the current from the battery 7 flows through the relay contact 12, the reactor 16 and the MOS-FET 18. If the MOS-FET 18 in this state is turned off, a reverse high-voltage is generated in the reactor 16 to thereby interfere with flux reversal caused by the 
when the abnormal-condition detection signal is received, the control circuit re-initializes the drive circuit (See at least column 4 line 40 – 55; via when the MOS-FET 18 is on, the current from the battery 7 flows through the relay contact 12, the reactor 16 and the MOS-FET 18. If the MOS-FET 18 in this state is turned off, a reverse high-voltage is generated in the reactor 16 to thereby interfere with flux reversal caused by the current cutoff, and thereby the auxiliary power supply 9 is charged by a voltage obtained by boosting an output voltage of the battery 7 via the diode 17. Thus, the auxiliary power supply 9 can be charged by repeatedly turning on and off the MOS-FET 18. The control circuit 21 monitors the voltage V2 of the auxiliary power supply 9 such that if the voltage V2 is below a given value, the auxiliary power supply 9 is charged by turning on and off the MOS-FET 18 via the gate drive circuit 20. The charging operation is performed at the time when, for example, the torque sensor 22 is not detecting the steering torque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pre-drive circuit that, upon being initialized, becomes operable to generate a drive signal that drives the conversion circuit, the pre-drive circuit including: a voltage monitoring circuit configured to detect a drop in a volage of the direct current power 

As per claim 2, Uryu and Nagase teach elements of: 
wherein the control circuit has an abnormal-condition detection function that detects an abnormal condition of the conversion circuit by monitoring an electric current supplied from the conversion circuit to the motor and a fail-safe function that stops generating the command signal when the abnormal condition of the conversion circuit is detected (Nagase, see at least column 5 line 29 - 57), and 
the control circuit disables the abnormal-condition detection function when the abnormal-condition detection signal is received, and enables the abnormal-condition detection function when the abnormal-condition detection signal is not received after re-initializing the pre-drive circuit (Uryu, See at least figure 12 and paragraph 96).  

As per claim 3, Uryu and Nagase teach element of: 


As per claim 5, Uryu teaches element of: 
 wherein the motor generates, as the driving force, an assistive force for assisting steering of the vehicle (See at least paragraph 14).

As per claim 6, Uryu and Nagase teach element of:
when the abnormal-condition detection signal is received by the control circuit, the control circuit transmits an initialization command to the pre-driver circuit (Nagase, see at least abstract), and
the initialization command is a signal for initializing the pre-driver circuit, and includes setting information for the pre-driver circuit (Nagase, see at least abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uryu and Nagase in view of Yamamoto (US 9327759).

As per claim 4, Uryu and Nagase teach element of: 
wherein when the abnormal-condition detection signal is received even though the control circuit has re-initialized the drive circuit (Figure 13), but does not explicitly teach 
Yamamoto teaches element of:
the control circuit performs a predetermined notification operation to notify a driver of the vehicle of the abnormal condition of the direct current power supply (See at least column 18 line 60 – 64).
Uryu, Nagase and Yamamoto teaches art of assistant electronic power steering wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control circuit performs a predetermined notification operation to notify a driver of the vehicle of the abnormal condition of the direct current power supply as taught by Yamamoto in the system of Uryu and Nagase, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662